Exhibit 10.1
IN THE MATTER OF
THE MARKET CONDUCT EXAMINATION OF
THE MEGA LIFE AND HEALTH INSURANCE COMPANY,
MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY
REGULATORY SETTLEMENT AGREEMENT
A. Parties
     This Regulatory Settlement Agreement (“Agreement”) is entered into as of
May 29, 2008 (“Execution Date”), by and among the above named Insurance
Companies and the Signatory Regulators.
     A.1. “The Companies” consist of the following three companies:

  §   The MEGA Life and Health Insurance Company (“MEGA”),     §   Mid-West
National Life Insurance Company of Tennessee (“Mid-West”), and     §   The
Chesapeake Life Insurance Company (“Chesapeake”).

     A.2. The “Signatory Regulators” are made up of the following:

  §   The “Lead Regulators”, which are made up of two State regulators:

  §   Director of the Alaska Division of Insurance, and     §   Insurance
Commissioner of Washington State.

  §   The “Domestic Regulators,” which are made up of two State regulators:

  §   Insurance Commissioner of the State of Oklahoma, and     §   Commissioner
of Insurance of the State of Texas.

  §   The “Participating Regulators”, which are made up of the insurance
regulators of each of the remaining jurisdictions that agree to approve this
Agreement.



IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 1



--------------------------------------------------------------------------------



 



B. Scope of Agreement
     The scope of this Agreement is the findings contained in the Multi-State
Market Conduct Examination of The HealthMarkets, Inc. Insurance Companies (“the
Examination Report” or “the Report”). The Report is attached as Attachment A,
and is incorporated into this Agreement by reference as though fully set forth
here.
C. Effective Date
     C.1. The Effective Date of this Agreement is 30 days after the date this
Agreement is executed by the insurance regulators of twenty-seven jurisdictions
where the Companies are licensed/authorized to do business.
D. Recitals and Background
     D.1. MEGA is and has been a licensed insurance company domiciled in the
State of Oklahoma.
     D.2. Mid-West is a licensed insurance company domiciled in the State of
Texas. Mid-West was formerly domiciled in the State of Tennessee.
     D.3. Chesapeake is and has been a licensed insurance company domiciled in
the State of Oklahoma.
     D.4. MEGA and Mid-West are subsidiaries of HealthMarkets, Inc.
(“HealthMarkets”) (formerly known as UICI), a Delaware corporation, with its
principal place of business in North Richland Hills, Texas. Chesapeake is a
subsidiary of MEGA. MEGA, Mid-West, and Chesapeake are each bound by any
continuing conditions imposed upon them, regardless of their subsidiary status.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 2



--------------------------------------------------------------------------------



 



     D.5. On March 15, 2005, the States of Washington and Alaska issued a call
letter to UICI1 for a multi-state examination with stated examination
objectives. Those objectives are fully set forth in the Report, Attachment A to
this Agreement, at pages 6 – 7.
     D. 6. The examination was performed by an examination contracting firm, RSM
McGladrey, Inc.
E. Monetary Penalty and Penalty for Failure to Perform
     E.1. The Companies agree that they are responsible, jointly and severally,
to pay a monetary penalty in settlement with each Signatory Regulator of the
regulatory findings as described in Attachment A. The total amount of the
penalty is $20,000,000 (Twenty Million Dollars). This amount is payable within
10 business days of the Effective Date of this Agreement as defined in section
C.1 of this Agreement or the sign-on period and any extensions, as described in
Sections H.7 and H.9 of this Agreement, whichever is later. The manner of
payment is set forth in Attachment B to this Agreement.
     E.2. In the event the Companies are found not to have met fully each of the
standards set forth in the Standards for Performance Measurement as set forth in
Attachment C, the Companies agree that they are responsible, jointly and
severally, to pay a Penalty for Failure to Perform calculated as listed in
Attachment E to this Agreement. The maximum total possible Penalty for Failure
to Perform is $10,000,000 (Ten Million Dollars). Reference Section G.1.
     E.3. The Monitoring Regulators as defined in Section G.2 will determine the
amount, if any, of the Penalty for Failure to Perform as a result of the
Examination set forth in section
 

1   On April 14, 2006, UICI announced that it had changed its corporate identity
to HealthMarkets, Inc..

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 3



--------------------------------------------------------------------------------



 



 
G.4.of this Agreement. The amount of the Penalty for Failure to Perform must be
agreed to by a majority of the Monitoring Regulators. Once agreed upon, the
Penalty for Failure to Perform shall be the sole and exclusive remedy for the
Signatory Regulators with regard to non-compliance with the Standards for
Performance Measurement, as shown by the results of the follow up Examination as
set forth in Section G.4.

F. Outreach Program
     F.1.  The Companies will develop an Outreach Program which will be fully
implemented within six months after the Effective Date of this Agreement.  The
Outreach Program will have at least the features described in Sections F.2 and
F.3 of this Agreement.
     F.2. The Companies will send a notice to all existing insureds whose
medical policies were issued by the Companies prior to August 1, 2005.  The
notice will be substantially similar to the sample attached to this Agreement as
Attachment F and will be subject to approval by the Monitoring Regulators. The
Companies will also maintain a website that is responsive to coverage questions
as set forth below.
     The notice will be mailed no later than six months after the Effective Date
and will include the following:
• A toll free number, mailing address, and email address for insureds to access
with any questions.  The toll-free number, mail and email will be directed to
Company personnel as described in Section F.3 of this agreement who will be able
to provide detailed information about the insured’s specific plan of insurance.

• A website address for the Companies. The website content related to this
Outreach Program will be acceptable to both parties and will include the
following:
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 4



--------------------------------------------------------------------------------



 



  o   A “frequently asked questions” section that answers relevant coverage
questions, and which will be subject to an initial review by the Monitoring
Regulators.     o   General coverage descriptions which will provide information
about any existing coverages provided by the Companies including, but not
limited to, preventive care, outpatient care for illnesses and injuries,
inpatient hospital care, and emergency care (including care in Urgent Care
centers and emergency rooms, and ambulance coverage).     o   A listing of the
mailing address, email address and toll free number to contact the Company
personnel described in Section F.3. of this agreement.     o   Information about
how to pursue the claims appeal and grievance process and contact information.

     F.3. The Companies will provide a toll-free telephone number that insureds
may call to ask any questions about their existing coverage. The number will
connect them to appropriate Company personnel who will:

  •   Be trained to respond to these calls     •   Be able to walk the insured
through his or her coverage using plain language to confirm the insured’s
understanding of the coverage.     •   Explain insurance coverages under the
insured’s existing plans.     •   Offer to send the insured a complete
certificate of insurance.

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 5



--------------------------------------------------------------------------------



 



  •   Provide information about any existing coverages provided by the Companies
including, but not limited to, preventive care, outpatient care for illnesses
and injuries, inpatient hospital care, and emergency care (including care in
Urgent Care centers and emergency rooms, and ambulance coverage).

G. Standards for Performance Measurement
     G.1. The Companies will continue their implementation of a plan of
corrective action following the Effective Date of this Agreement. The purpose of
this plan will be to address and resolve the findings in the Examination Report.
The standards upon which the Companies’ performance of this plan will be
measured will be known as the “Standards for Performance Measurement” and are
set forth in Attachment C to this Agreement. All standards in the Standards for
Performance Measurement will be met no later than December 31, 2009.
     G.2. The Domestic Regulators, the Lead Regulators and the California
Department of Insurance, will work together to monitor the Companies’ compliance
with this Agreement. This group of regulators monitoring the Companies’
compliance will be called the “Monitoring Regulators.” The Companies understand
that in addition to the standards set forth in the Standards for Performance
Measurement, it is the Companies’ obligation to take whatever action is needed
for the Companies to comply with the laws in each jurisdiction with which they
do business with respect to the issues of concern detailed in the examination.
     G.3 The Companies and Monitoring Regulators agree to meet each other’s
reasonable request to discuss the Companies’ progress in implementing the terms
of this Agreement. The Companies agree to deliver to the Washington State
Commissioner semi-annual written reports in the format set forth in Attachment D
to this Agreement. The period of time covered by each
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 6



--------------------------------------------------------------------------------



 



report, and the due date for each report is set forth in Attachment D to this
Agreement. The reporting period will extend from January 1, 2008 through
December 31, 2009.
     G.4. The Monitoring Regulators will:

  §   review the Companies’ reports of their progress in implementing the
Standards for Performance Measurement;     §   provide summary reports of the
Companies’ progress to the Participating Regulators;     §   identify the need
for additional measures if the Companies are not in compliance with this
Agreement and communicate the same to the Companies in a timely manner; and    
§   implement a follow-up examination of the Companies. This examination will be
initiated no later than July 1, 2010. The examination shall be conducted in
accordance with the then-current NAIC Market Regulation Handbook as a guideline.
The purpose of the examination will be to:

  o   Assess the accuracy and validity of the Companies’ reports;     o   Assess
the Companies’ compliance with this Agreement, including the Standards for
Performance Measurement;     o   Assess the need for any possible Penalty for
Failure to Perform; and,     o   Conclude the terms of this Agreement and the
multi-state market conduct examination of the Companies.

     G.5. The Monitoring Regulators may personally participate in monitoring
under this Agreement, or may designate employees or other representatives such
as contracted examiners to participate on their behalf. The designation of
participants will be at the discretion of each Monitoring Regulator. This
examination will be conducted as a follow-up examination under the
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 7



--------------------------------------------------------------------------------



 



direction of the Monitoring Regulators as set forth in Section G.4.
     G.6. The Companies agree that the reasonable costs of monitoring by the
Monitoring Regulators and/or the contracted examiner(s) designated by the
Monitoring Regulators will be the Companies’ sole responsibility.
     G.7. The monitoring of the Companies’ compliance with this Agreement
constitutes an ongoing market analysis action by the State of Washington, as a
Lead Regulator, pursuant to Washington Insurance Code Chapter 48.37 RCW. To the
extent permitted or required by law, the work papers, recorded information,
documents, and copies of work papers, recorded information, and documents
produced by, obtained by, or disclosed to the Signatory Regulators pursuant to
this Agreement shall be given confidential treatment and shall not be subject to
subpoena, civil investigative demand or other process, and may not be made
public by the Signatory Regulators or to any other person, and shall not be
public records subject to disclosure pursuant to other relevant Washington law.
To the extent permitted or required by law, the Signatory Regulators agree to
provide written notice to the Companies if the disclosure of this information is
requested by a non-regulator and to permit sufficient time between the
Companies’ receipt of such notice and any disclosure of the information for the
Companies to take measures to protect the confidentiality of the information.
     G.8 Compliance with each of the standards in the Standards for Performance
Measurement will be measured on either a pass/fail basis or a tolerance level as
established in Attachment C.  Compliance with each standard of each action item
articulated in the Standards for Performance Measurement (Attachment C) shall be
considered compliance with the
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 8



--------------------------------------------------------------------------------



 



Standards for Performance Measurement.  As set forth in Section G.1 of this
Agreement, the Companies will be in compliance on or before December 31, 2009.
     G.9. Following implementation of the examination referenced in Section G.4.
, if the Monitoring Regulators, in consultation with other Participating
Regulators, determine that the Companies are not in compliance with each
standard in the Standards for Performance Measurement , the Companies agree to
pay the applicable portion of the Penalty for Failure to Perform, calculated as
set forth in Attachment E of this Agreement. The Companies also agree to
undertake such other remedial measures as are agreed to by the Monitoring
Regulators and the Companies. The Companies understand that the Monitoring
Regulators, in consultation with the Participating Regulators, will determine
appropriate action by the regulators.
     G.10. This Agreement does not prevent any Signatory Regulator from taking
any appropriate action if the Companies violate any provision of the Regulator’s
insurance laws and regulations outside the scope of this Agreement.
     G.11 Signatory Regulators, other than Domestic Regulators, agree not to
examine the Companies on matters set forth in the Scope of Examination on pages
27 and 28 of the Examination Report until after the date of completion of the
terms of this Agreement, including the re-examination contained in Section G.4.
     G.12 Signatory Regulators, other than Domestic Regulators, agree to
terminate pending, suspended or inactive examinations and investigations of the
Companies on matters set forth in Scope of Examination on pages 27 and 28 of the
Examination Report, including the time frame of the multi-state examination.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 9



--------------------------------------------------------------------------------



 



     G.13 This Agreement is not intended and may not be construed to limit the
authority of any Signatory Regulator to investigate and take appropriate action,
including bringing an administrative enforcement action with claim for
penalties, against the Companies with regard to a consumer or provider
complaint.
     G.14. If the Monitoring Regulators, in consultation with the Participating
Regulators, determine that the Companies are not in compliance with the
Standards for Performance Measurement in a particular jurisdiction of a
Signatory Regulator, the Companies agree to work with that Signatory Regulator
to address and resolve the issues. In the event that the Signatory Regulator and
the Companies cannot resolve such issues, the Signatory Regulator may take other
appropriate action within the context of the jurisdiction’s laws. In connection
with any action taken under this paragraph, a Signatory Regulator shall not
impose a monetary penalty in excess of the amount that would have been payable
to that Signatory Regulator individually under Section G.10.
     G. 15. In the event that the Monitoring Regulators find, after consultation
with the Companies, that the Companies have intentionally breached the terms of
the Agreement, then any penalty or fine imposed by the Signatory Regulators as a
result of such finding shall not be limited by the penalty provisions of this
Agreement.
H. Other Provisions
     H.1. By entering into this Agreement, the Signatory Regulators and
Companies intend to resolve all the findings in the Report, including any
alleged violations of laws and regulations. The Companies neither admit nor deny
(1) the regulatory findings in the Report and (2) that their conduct during the
examination period violated any law or regulation, and desire to enter into
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 10



--------------------------------------------------------------------------------



 



this Agreement in order to promote regulatory efficiency. By the execution,
delivery of this Agreement and/or any Applicable Consent Order as defined in
Section H.7 (and except as necessary to enforce the terms hereof), and payment
of the Monetary Penalty set forth in Section E.1. each Signatory Regulator does
hereby release and forever discharge the Companies and all officers, directors,
agents and representatives of and from all civil or administrative causes,
actions, claims, damages, fines, sanctions, losses, demands, or other liability
that the Signatory Regulators could pursue or seek for matters set forth in the
Scope of Examination set forth on pages 27 and 28 of the Examination Report, and
the findings contained in the Examination Report.
     H.2. The Signatory Regulators shall have the sole and exclusive right to
enforce this Agreement. If the Signatory Regulators fail at any time to require
strict performance by the Companies of any of the terms, provisions or
conditions of this Agreement, this will in no way affect the Signatory
Regulators’ rights to enforce those terms, provisions or conditions. If the
Signatory Regulators at any time waive any breach of any terms, provisions or
conditions of this Agreement, this will not be construed or deemed a waiver of
any succeeding breach of any term, provision or condition.
     H.3. When an issue regarding interpretation of this Agreement applies to
more than one jurisdiction, the Signatory Regulators and the Companies agree
that Washington law shall govern. When an issue regarding this Agreement is
specific to one jurisdiction, the Signatory Regulators and the Companies agree
that the particular substantive law of that jurisdiction will be used to
interpret, apply and enforce any provision of this Agreement in that
jurisdiction. In such case(s), the appropriate forum is in the courts or before
the regulatory agency of that
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 11



--------------------------------------------------------------------------------



 



particular jurisdiction. Nothing in this Agreement enlarges, diminishes,
supersedes or preempts the insurance laws and regulations of any Signatory
Regulator’s jurisdiction.
     H.4. If the Companies default under any obligation under this Agreement,
they shall use commercially reasonable efforts to cure the default as soon as
reasonably practicable. If the default is not remedied within 90 business days
following personal delivery or delivery by facsimile of a written notice
pursuant to Section H.18 specifying the default (during which period the
Signatory Regulators and the Companies will make reasonable efforts to resolve
any disputes regarding the default), the Signatory Regulator(s) may seek
administrative and/or judicial enforcement of this Agreement, provided that if
the Signatory Regulator’s laws provide for an administrative hearing, the
Companies may waive their right to a hearing to the extent permitted by law. The
Signatory Regulators reserve the right to pursue any other remedy or remedies
for violations of this Agreement. Nothing in this Agreement will be construed to
waive or limit the rights of the Signatory Regulators to seek such other
additional remedies. In addition to the other penalties applicable pursuant to
this agreement, the Signatory Regulators retain the right to impose any other
regulatory penalty otherwise available by law, including fines, for the
Company’s intentional breach of the terms of this Agreement.
     H.5. Nothing in this Agreement confers any rights upon any persons or
entities other than the Signatory Regulators and the Companies. Further, the
parties do not intend for this Agreement to have collateral estoppel or res
judicata effect in any legal proceeding against the Companies.
     H.6. The Companies may not seek or accept, directly or indirectly,
indemnification under any insurance policy for any amounts payable under this
Agreement.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 12



--------------------------------------------------------------------------------



 



     H.7. To become a party to this Agreement, an Insurance Director,
Commissioner, Superintendent or his or her designee must execute and deliver a
signed signature page to the Insurance Commissioner of the State Of Washington
within 60 days from the date following the receipt of this Agreement from the
State of Washington. If a Signatory Regulator finds that applicable state law,
regulation or procedure requires the preparation and execution of a consent
order in order to carry out the terms of this Agreement, such a consent order
(the “Applicable Consent Order”) will be prepared by the Participating Regulator
within 60 days following the Effective Date. The Lead Regulators and the
Companies may waive or extend the 60-day period for Participating Regulators to
execute this Agreement. For purposes of this Agreement, an “Applicable Consent
Order” shall be satisfactory to the Companies if it: (i) incorporates by
reference and attaches via exhibit a copy of this Agreement, (ii) expressly
adopts and agrees to the provisions of this Agreement, and (iii) includes only
those other terms that may be legally required in the jurisdiction of the
applicable Participating Regulator. In order to be legally required, the term
must be specified by statute, regulation, bulletin or other interpretive
document, or case law and the statute, regulation, bulletin or other
interpretive document, or case law must further require the inclusion of the
term in an agreement between the Participating Regulator and its regulated
entities. However, nothing in this Agreement will be construed to require any
jurisdiction to execute and deliver an Applicable Consent Order if that
jurisdiction elects instead to sign this Agreement.
     H.8. By its signature, each Signatory Regulator gives his or her express
assurance that:

  §   This Agreement is enforceable by its terms under the applicable laws,
regulations and judicial rulings in its respective jurisdiction;

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 13



--------------------------------------------------------------------------------



 



  §   The Signatory Regulator, on behalf of his or her respective jurisdiction,
has the authority to enter into this Agreement and bind that party now and in
the future; and     §   The Signatory Regulator has reviewed and agrees with the
terms and conditions as set forth in this Agreement.

     H.9. The Monitoring Regulators and the Companies may mutually agree, in
writing, to any reasonable extensions of time that might become necessary to
carry out the provisions of this Agreement.
     H.10. This Agreement (including Attachments) and/or any Applicable Consent
Order issued by a Signatory Regulator set forth the entire agreement among the
parties with respect to its subject matter and supersedes all prior agreements,
arrangements or understandings (whether in written or oral form) between the
Companies and the Signatory Regulators.
     H.11. This Agreement (or its Attachments) may be amended upon request of
any Participating Regulator or the Companies, provided that such amendment does
not materially alter this Agreement. Such amendment requires a majority vote of
the Monitoring Regulators and agreement by the Companies but does not require
the consent of any Participating Regulator. This includes, but is not limited
to, technical or typographical corrections. All such amendments to this
Agreement shall be in writing.
     H.12. Nothing in this Agreement or any of its terms and conditions may be
interpreted to alter in any way the contractual terms of any insurance policy or
health benefit plan issued or acquired either by the Companies or by the parties
to such contract.
     H.13. Except in a proceeding to enforce the terms of this Agreement,
neither the Companies nor the Signatory Regulators may offer this Agreement or
any related negotiations,
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 14



--------------------------------------------------------------------------------



 



statements or court proceedings as evidence of an admission or concession of any
liability or wrongdoing whatsoever on the part of any person or entity,
including but not limited to the Companies or any affiliates thereof, or as a
waiver by the Companies or any of its affiliates of any applicable defense,
including without limitation any applicable statute of limitations or statute of
frauds.
     H.14. In addition to payments required under this Agreement, the Companies
agree to pay the reasonable expenses incurred by the Monitoring Regulators and
the Participating Regulators for their travel and incidental expenses associated
with the negotiation and implementation of the provisions of this Agreement.
Such expenses will be payable within 30 days of the presentation of invoices.
Moreover, reasonable expenses of the regulators or their designees incurred in
monitoring the Companies’ compliance with this Agreement, including the expenses
of conducting or attending any meetings, presentations, or discussions with the
Companies or other regulators, shall be the responsibility of the Companies.
     H.15. Except as provided in H.1, nothing in this Agreement limits the
authority of the Signatory Regulators to conduct any regulatory functions,
including dealing with specific instances of consumer complaints, licensing
changes, or rate and form filings.
     H.16. This Agreement may be signed in multiple counterparts. Each will
constitute a duplicate original, but taken together, they will constitute one
and the same instrument.
     H.17. If any portion of this Agreement is held invalid by a court of
competent jurisdiction, the invalid portion will be deemed to be severed only
within that court’s jurisdiction. All remaining provisions of this Agreement
will be given full force and effect and will not in any way be affected.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 15



--------------------------------------------------------------------------------



 



     H.18. All notices permitted or required to be delivered under this
Agreement must be in writing and will be deemed delivered:

  §   At the time they are delivered by hand;     §   One business day after
transmission by facsimile or other electronic system (evidenced by machine
generated receipt);     §   Five business days after being placed in the hands
of a commercial courier service for express delivery; or     §   10 business
days after placement in the mail. All notices must be mailed as follows:

  o   Registered or certified mail with return receipt requested.     o  
Postage prepaid.     o   Addressed to the following addresses or a party’s most
current principal address of which the party sending the notice has been
notified:

If to the Companies:

Mike Colliflower
Executive Vice President and General Counsel
9151 Boulevard 26
North Richland Hills, TX 76180
817-255-5498
mike.colliflower@healthmarkets.com
If to the Lead or Monitoring Regulators:

Leslie Krier
Market Conduct Oversight Manager
Office of Insurance Commissioner
Insurance 5000 Building
PO Box 40259
Olympia, WA 98504-0259
360-725-7216
lesliek@oic.wa.gov
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 16



--------------------------------------------------------------------------------



 



     H.19. The Companies will be excused from performance for any period and to
the extent that the Companies are prevented from performing any services, in
whole or in part, as a result of delays caused by an act of God, civil
disturbance, court order, or other cause beyond the Companies’ reasonable
control, including failures or fluctuations in electrical power, light, or
telecommunications equipment. Such non-performance will not be considered for
determining the Companies’ compliance with this Agreement. However, the
Companies agree to establish and maintain commercially reasonable recovery
steps, including technical disaster recovery facilities, uninterruptible power
supplies for computer equipment, and communications. The Companies agree to use
commercially reasonable efforts to ensure that its business will be operational
within 72 hours of a performance failure due to one of the causes listed above.
     H.20. The Signatory Regulators and the Companies agree to make a reasonable
effort to provide each other a copy of press releases pertaining to this
Agreement at least 24 hours prior to release. This information is to be sent to
the contacts listed in Section H.18.
THE MEGA LIFE AND HEALTH INSURANCE COMPANY

             
BY:
      DATE    
 
         
 
SIGNATURE        
 
           
ITS:
           
 
         
 
PRINTED TITLE        

                 
I,
      , hereby affirm that I am the       of
 
       
 
  PRINTED NAME       PRINTED TITLE    

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 17



--------------------------------------------------------------------------------



 



     The Mega Life and Health Insurance Company and have the authority to
execute this Agreement on behalf of that company.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 18



--------------------------------------------------------------------------------



 



MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE

                 
BY:
          DATE    
 
               
 
  SIGNATURE            
 
               
ITS:
               
 
               
 
  PRINTED TITLE            

                 
I,
      , hereby affirm that I am the       of
 
       
 
  PRINTED NAME       PRINTED TITLE    

Mid-West National Life Insurance Company of Tennessee and have the authority to
execute this Agreement on behalf of that company.
THE CHESAPEAKE LIFE INSURANCE COMPANY

                 
BY:
          DATE    
 
               
 
  SIGNATURE            
 
               
ITS:
               
 
               
 
  PRINTED TITLE            

                 
I,
      , hereby affirm that I am the       of
 
       
 
  PRINTED NAME       PRINTED TITLE    

The Chesapeake Life Insurance Company and have the authority to execute this
Agreement on behalf of that company.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 19



--------------------------------------------------------------------------------



 



          WASHINGTON STATE OFFICE OF THE INSURANCE COMMISSIONER
 
       
BY:
      DATE                                         
 
       
 
  Mike Kreidler,
Insurance Commissioner of Washington State    
 
        ALASKA DIVISION OF INSURANCE    
 
       
BY:
      DATE                                         
 
       
 
  Linda S. Hall,    
 
  Director, Alaska Division of Insurance    

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 20



--------------------------------------------------------------------------------



 



PARTICIPATING REGULATOR ADOPTION OF
THE MEGA LIFE AND HEALTH INSURANCE COMPANY,
MIDWEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY
REGULATORY SETTLEMENT AGREEMENT
On behalf of [Insert Jurisdiction and Insurance Regulatory Agency], I, [Insert
name of insurance regulatory official executing the Agreement], hereby adopt,
agree, and approve this Agreement.

          [NAME OF INSURANCE REGULATORY AGENCY]
 
       
BY:
      DATE                                         
 
       
 
  SIGNATURE    
 
              PRINTED NAME OF REGULATORY OFFICIAL    
 
             
 
  PRINTED TITLE    

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 21



--------------------------------------------------------------------------------



 



ATTACHMENT A
Report
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 22



--------------------------------------------------------------------------------



 



ATTACHMENT B
MONETARY PENALTY AND ALLOCATION TO SIGNATORY STATES
A. Definitions – For purposes of this Attachment, the following definitions
shall apply.
     A. 1. “Monetary Penalty” means the sum referenced in Section E. 1. of this
Agreement.
     A.2. “Pro Rata State Allocation of Monetary Penalty” means the sum
resulting from the calculation set forth in section B.5. below.
B. Pro Rata State Allocation of Monetary Penalty
     The portion of the Monetary Penalty due to a Signatory Regulator agreeing
to participate in this Agreement will be calculated as follows:
     B. 1. Source Data: Direct Premium data will be derived from the Accident
and Health column of the Schedule T page of the 2005 annual statements filed
with the NAIC for each of the Companies (i.e., Mega , Chesapeake, and Mid-West)
     B.2. Accident and Health Premiums for each state: The accident and health
premiums from B.1. for each of the three companies will be added together to
arrive at total accident and health premiums for each state. This will be done
for each state that is a Signatory Regulator.
     B. 3. Grand total for all signatory states: Each state total of accident
and health premiums in B.2. will be added together to arrive at a Grand total
for all states. The Grand total for all states will be used as base premiums
upon which all the Signatory Regulators will base their pro rata per cent.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 23



--------------------------------------------------------------------------------



 



     B.4. Pro rata per cent for each signatory state: Each signatory state total
of accident and health premiums will be divided by the Grand total from
Paragraph B.3. above to arrive at a pro rata percent for each state.
     B.5. Pro Rata Allocation of Monetary Penalty due each state: To arrive at
the Pro Rata Allocation of Monetary Penalty due each Signatory Regulator state,
the pro rata percent derived in Paragraph B.4. above will be multiplied by the
Grand Total for all states derived in B.3 above.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 24



--------------------------------------------------------------------------------



 



ATTACHMENT C
STANDARDS FOR PERFORMANCE MEASUREMENT
     The first column, “Required Action #”, is used for ease of reference to the
particular Required Action Items in the Multi-State Market Conduct Examination
of The MEGA Life and Health Insurance Company, Mid-West National Life Insurance
Company of Tennessee, and The Chesapeake Life Insurance Company.
     The second column, entitled “Performance Standard”, sets forth the
Performance Standards developed by the Companies and agreed to by the Monitoring
Regulators.
     The third column entitled “Tolerance” sets forth Tolerances described in
the Regulatory Settlement Agreement.
     Compliance with the standards contained herein constitutes full compliance
with the requirements imposed by the Agreement, as set forth in Section E.2.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 25



--------------------------------------------------------------------------------



 



                            Required Action   Performance Standard   Tolerance
1. HEALTH INSURANCE AGENT TRAINING

 
                  Standard 1.A.1      
The Companies must modify their agency program to expand and improve agent
training, particularly for new agents, by expanding theirs training program to
include industry knowledge, ethics, product presentation, proper disclosures,
consistent delivery across agencies, and a robust structure, among
      •   The Companies have a written curriculum for new agents, which is
standardized so that each agent receives the training as defined in 1.A.2.  
Pass/Fail other enhancements;   Standard 1.A.2    
 
                  Standard curriculum for new agent training includes:    
To ensure agents and consumers thoroughly understand the products they are
selling/buying and appropriate disclosures are made at the point of sale and in
follow-up contacts, the Company must:
      •
•
•
•
•



•
•

•   Information specific to applicable states or U.S. territories;
Overview of the health insurance industry;
Basics of health insurance policies;
Sales presentation standards;
Fundamentals of health insurance policy
provisions, including statements of coverage,
deductibles, co-pays, co-insurance, exclusions,
and cancellation;
Business Ethics;
Legal requirements regarding disclosures,
application completion, and signatures; and
Legal and ethical requirements for truth and fair
dealing in sales of health insurance.    


1.A: Strengthen the training program for new agents by including health
insurance industry information.
           
 
           
 
           
 
           
 
          Pass/Fail
 
           
 
           
 
         

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 26



--------------------------------------------------------------------------------



 



                    Required Action   Performance Standard   Tolerance
 
  Standard 1.A.3.    
 
       
 
  The Companies do not appoint recruits as agents until they have passed the
Companies’ Training, Testing, Audit, Complaints, and Compliance (“TTACC”)
testing and met state licensing requirements. TTACC, as used in these Standards
for Performance Measurement, means the program as described in the Report and in
the Companies’ Response to the Report, as well as subsequent modifications made
to meet the provisions of this Agreement.   Pass/Fail
 
       
1.B: Provide agent training more frequently based upon average agent retention
statistics, such as every three to six months rather than annually
  Standard 1.B.1
The Companies offer product training three times per calendar year at each
division office.   Pass/Fail
 
  Standard 1.B.2

For the remainder of the calendar year in which an agent initially passes TTACC
testing, each agent is required to attend up to three additional training
sessions to be chosen from those offered by his or her Division Office.    10%

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 27



--------------------------------------------------------------------------------



 



                    Required Action   Performance Standard   Tolerance
 
  Standard 1.B.3

For every full calendar year after the year in which an agent initially passes
TTACC testing, the Companies require all agents to attend at least three
training sessions including at least one product training and one
compliance/ethics training annually.    10%
 
       
1.C: Develop a standard but progressive curriculum for agents based upon
experience level with the Company.
  Standard 1.C.1

The Companies provide access to an on-line manual for each state and product set
which agents are able to review at any time. The Companies provide timely
communications regarding changes in underwriting processes, product
clarifications, compliance updates, changes in forms and process to the division
offices.   Pass/Fail
 
       
 
  Standard 1.C.2

The Companies require all agents to pass annual testing (based on the agent’s
TTACC anniversary date) in order to retain their appointments. This testing is
updated to reflect new information implemented since their most recent TTACC
testing.    10%
 
       

                      1.D: Strengthen the training program for existing agents,
particularly product information, ethics and point of sale presentations.  
Standard 1.D.1
        The agent training curriculum includes:           •   Business Ethics
and Legal Requirements;               o   Legal requirements regarding
disclosures, application completion, and signatures;   Pass/Fail

          o   Legal and ethical requirements for truth and fair dealing in sales
of health insurance;           •   Point of Sale (“POS”) Training including the
following topics:    

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 28



--------------------------------------------------------------------------------



 



                                Required Action   Performance Standard  
Tolerance
 
          o   Complete and accurate information about the Companies’ product
portfolio and variety of riders;    
 
          o   Current presentation aids (brochures, visual aids, scripts, etc.)
for use in educating Customers about and selling the Companies’ products;    
 
          o   Appropriate techniques for POS presentations to special
populations (including the elderly, disabled, and non- or limited-English
speaking persons);    
 
          o   Tools available to educate Customers about their products and
resources available for assisting Customers with questions or problems which the
agents are unable to resolve, including the local state insurance department;
and    
 
          o   How to contact the Companies’ Agent Outreach department, a subset
of the Companies’ Customer Service representatives dedicated to agent support.  
          •   New products and the related POS materials    
 
          o   Information on how a claim would be processed for each product,
including    
 
                   §      Limitations of products; and    
 
                   §      Stop-loss for Customers, where applicable.            
•   Complaint-handling procedures and support    
 
                        Standard 1.D.2
          The training program is reviewed at least annually and updated as
needed. Updates are made more frequently if applicable laws or the Companies’
procedures require.   Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 29



--------------------------------------------------------------------------------



 



          Required Action   Performance Standard   Tolerance
 
  Standard 1.D.3    
 
       
 
  Agents are required to pass testing on each product before the agents may sell
that product.    10%
 
       
 
  Standard 1.D.4    
 
       
 
  Inappropriately submitted applications are rejected and not underwritten.  
 10%
 
       
 
  Standard 1.D.5    
 
       
 
  Trainees are asked to provide written or on-line evaluations of the training
programs and the trainer(s).   Pass/Fail
 
       
 
  Standard 1.D.6    
 
       
 
  The Companies have a Code of Ethics and Professional Responsibility for
agents.   Pass/Fail
 
       
 
  Standard 1.D.7    
 
       
 
  As part of the agent appointment process, and thereafter each calendar year,
the Companies require that all agents acknowledge in writing or electronically
that they have read and agreed to abide by the Code of Ethics and Professional
Responsibility for agents.    10%

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 30



--------------------------------------------------------------------------------



 



          Required Action   Performance Standard   Tolerance
1.E: Develop centralized standards and controls to manage agents and train
agency management in appropriate controls and monitoring of agent and agency
activities. Develop tools and metrics for measuring the effectiveness of
training (e.g. reduction of complaints, reductions un cancellations, etc.)
  Standard 1.E.1

Annually, the Companies’ Compliance, Sales, Training, and Operations departments
evaluate the Companies’ agent training program for course content (including new
legislative or regulatory mandates), delivery and testing medium, and other
feedback or information available to the Companies (including from trainee
evaluations, complaints, field management, or Customer surveys); and thereafter,
recommends improvements to the program.   Pass/Fail
 
       
 
  Standard 1.E.2    
 
       
 
  A team of Senior management, including the Companies’ Sales; Training; and
Operations departments and the Chief Compliance Officer (“CCO”) meet quarterly
to discuss agent testing results and other feedback available to the Companies
(including complaints or Customer survey information). This team recommends
changes as a result of the feedback.   Pass/Fail
 
       
 
  Standard 1.E.3    
 
       
 
  Appropriate departments within the Companies assess the recommendations from
Senior management, provide feedback to Senior management, and implement the
recommendations, as appropriate.   Pass/Fail
 
       
 
  Standard 1.E.4    
 
       
 
  The Companies require that Field Leaders pass TTACC testing at a 90% level,
holding them to a higher standard than the rest of the field force.   Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 31



--------------------------------------------------------------------------------



 



          Required Action   Performance Standard   Tolerance
 
  Standard 1.E.5    
 
       
 
  The Companies require that trainers, including Field Leaders involved in
training, are instructed on how to train by August 1, 2009. The Companies
provide constructive written feedback to the trainers. Thereafter, Companies
require that new Field Leaders who are involved in training are instructed on
how to train within 60 days of their promotion to Field Leader.    10%
 
       
 
  Standard 1.E.6    
 
       
 
  The Companies have a plan and a schedule to provide annual refresher
instruction on training techniques.   Pass/Fail
 
       
 
  Standard 1.E.7    
 
       
 
  Each calendar year, the Companies require that trainers, including Field
Leaders involved in training, receive refresher instruction on training
techniques.    10%
 
       
1.F: Develop additional methods to help consumers have a better understanding of
the Companies’ products during the sales process.
  Standard 1.F.1

The Companies review Customer complaints and Benefit Confirmation Program
(“BCP”) data at least quarterly to determine whether Customers understand the
provisions of their policies, and to recommend necessary changes to agent
training and point of sale materials.   Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 32



--------------------------------------------------------------------------------



 



              Required Action   Performance Standard   Tolerance     Standard
1.F.2    
 
                For currently marketed products, the Companies implement
revisions to agent training, Customer care representative training, and point of
sale materials within 90 days of the recommendations discussed in Standard
1.F.1. Customer care representatives are the Companies’ home office staff who
communicate with or otherwise respond to communications received from Customers.
   
 
                In those instances where the revisions require regulatory or
other external approval, system modifications or involve other dependencies:  
Pass/Fail
 
  •   The Companies have submitted a draft implementation program to the
Monitoring Regulators regarding a reasonable timetable to implement these
revisions.    
 
           
 
  •   The Companies have used all reasonable efforts to achieve agreement with
the Monitoring Regulators on an implementation schedule.  

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 33



--------------------------------------------------------------------------------



 



              Required Action   Performance Standard   Tolerance
 
  Standard 1.F.3

For non-currently marketed products, the Companies revise Customer care
representative training within 90 days of the recommendations discussed in
Standard 1.F.1.

In those instances where the revisions require regulatory or other external
approval, systems modifications or involve other dependencies:   Pass/Fail
 
 
       
 
 
   •  The Companies have submitted a draft implementation program to the
Monitoring Regulators regarding a reasonable timetable to implement these
revisions.
       
 
 
   •  The Companies have used all reasonable efforts to achieve agreement with
the Monitoring Regulators on an implementation schedule.
       
 
           
1.G: Train BCP Staff to be assertive in reviewing coverage with clients to
ensure more calls are successfully completed.
  Standard 1.G.1

The Companies utilize a standard, written BCP training program with content that
is consistent with agent training on currently marketed products and new
products.   Pass/Fail
 
           
 
  Standard 1.G.2


By August 1, 2008, the Companies train BCP representatives regarding use of
listening and questioning techniques in order to assess the Customer’s level of
understanding regarding currently marketed products and their features, and have
incorporated listening and questioning techniques into new hire and annual
refresher training.
    10 %

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 34



--------------------------------------------------------------------------------



 



              Required Action   Performance Standard   Tolerance 2. AGENT
OVERSIGHT

 
           
To provide adequate monitoring of agents and agent activities, the Company must:

2.A: Implement quality assurance procedures over agent activities including
monitoring procedures and periodic audits.
  Standard 2.A.1

The Companies have trained field leadership on the use and functionality of the
Agency Management System (AMS) by August 1, 2009.

   •  Thereafter, Companies require supplemental training based on upgrades to
AMS within 60 days of the upgrade installation.
   •  The Companies require promoted Field Leaders to complete training within
60 days of promotion.
   



10



%
 
           
 
  Standard 2.A.2

The Companies utilize AMS, including:   Pass/Fail
 
 

   •  Use of the system to monitor agent performance based on the severity and
volume of each agent’s complaints; and
       
 
 
   •  Use of the system by Field Leaders to monitor, mentor, and provide
additional coaching to the agents.
       
 
           
 
  Standard 2.A.3

The Companies utilize AMS data to review and act on inappropriate sales
practices via the Sales Practices Review Team (“SPRT”) or a successor committee
which meets at least 10 times per year.   Pass/Fail
 
           
 
  Standard 2.A.4

Proven serious agent misconduct is dealt with expeditiously when known to the
Companies.   Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 35



--------------------------------------------------------------------------------



 



              Required Action   Performance Standard   Tolerance
2.B: Enhance the effectiveness of agent training by requiring monitored testing
and monitoring the delivery of the training presentations by field managers.
  Standard 2.B.1

The Companies test their agents in a monitored and proctored environment in
field offices under the supervision of the Division Leader or designee to ensure
that no notes, brochures or other reference materials are available to the
agent. The test is conducted on-line and is initiated by the monitoring Division
Leader or designee.    

10

%
 
           
 
  Standard 2.B.2

The testing program is designed to demonstrate the agents’ ability to:

   •  Answer Customers’ most frequently asked questions;
 
 
 
   •  Explain what is covered by the policy;
       
 
 
   •  Explain what is excluded from the policy;
     
 
 
   •  Outline the types of expenses the Customer can expect to pay out of pocket
(deductible, co-insurance, co-pays, etc.);
     
 
 
   •  Describe the Customer population(s) for whom this product is appropriate;
    Pass/Fail  
 
 
   •  Describe the Customer population(s) for whom this product is NOT
appropriate;
       
 
 
   •  Describe the relationship between the Companies and the association and
whether association membership is required for purchase or maintenance of
coverage under the product; and
       
 
 
   •  Know the Companies’ requirements for a point-of-sale presentation of this
product (for example, leaving a detailed product brochure with the Customer, use
of the association disclosure form).
       

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 36



--------------------------------------------------------------------------------



 



              Required Action   Performance Standard   Tolerance
 
  Standard 2.B.3

The Companies conduct annual in-person reviews of the Field Leaders’
presentations of health insurance agent training as part of the TTACC audit
program.    

10

%
 
           
2.C: Implement a plan to monitor agents’ actions using tools such as
comprehensive field audits, phone interviews with recent customers, secret
shoppers and trending of agent and agency related information such as complaint
statistics, cancellations, product upgrades and the like.
  Standard 2.C.1

As part of the BCP program, the Companies attempt to contact all new medical
product Customers within 90 days of the sale regarding their coverage and their
POS experience.  

Pass/Fail
 
           
 
  Standard 2.C.2

When issues relating to agent conduct are identified through the BCP calls,
those agent issues are investigated by the Companies.    

10

%
 
           
 
  Standard 2.C.3

The Companies use AMS to monitor agent actions in the specific areas of
 

Pass/Fail
 
 
   •  Business submitted;
       
 
 
   •  Complaints activity; and
       
 
 
   •  Taken rate (percentage of declines, incompletes, and cancellations of
total business submitted).
       
 
           
 
  Standard 2.C.4

Procedures are in place for appropriate response to problems identified through
the agent monitoring program, including retraining, discipline, or termination
of the agent or field leadership, as appropriate.  

Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 37



--------------------------------------------------------------------------------



 



              Required Action   Performance Standard   Tolerance
 
  Standard 2.C.5

As problems are identified through the agent monitoring program, they are
resolved, as appropriate, including retraining, discipline, or termination of
the agent or field leadership.    

10

%
 
           
 
  Standard 2.C.6

The Companies review logged complaints quarterly to determine trends such as
misunderstandings about product features, processing concerns, benefit
dissatisfaction, and failure of agents to provide sufficient information to
Customers.  

Pass/Fail
 
           
 
  Standard 2.C.7

If negative indications or trends are identified as the result of the quarterly
review of logged complaints or trends, the Companies take action to resolve the
indicated problem(s).  
Pass/Fail
 
           
 
  Standard 2.C.8

The Companies review quarterly the results of Customer surveys and recommend and
implement changes to training, products, or processes as appropriate.  

Pass/Fail
 
           
2.D: Provide additional point of sale materials such as scripts and checklists
for agents’ use and ensure that all materials include appropriate disclosures.
  Standard 2.D.1

The Companies’ Compliance, Product Development and Sales departments have
developed POS materials and disclosures to support products currently offered to
Customers.  
Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 38



--------------------------------------------------------------------------------



 



              Required Action   Performance Standard   Tolerance
 
  Standard 2.D.2

POS materials are reviewed at least annually to assess whether the materials
continue to be appropriate and whether they include appropriate disclosures.  

Pass/Fail
 
           
 
  Standard 2.D.3

The Companies document any revisions made to POS materials, as well as whether
POS materials have been discontinued.  

Pass/Fail
 
           
2.E: Investigate all agents with unusual trend statistics and all complaints
regarding claims alleging that agents misrepresented the product at the point of
sale. Any agent found to be misrepresenting the products at the point of sale
should be retrained, disciplined or dismissed as appropriate for the
circumstances.
  Standard 2.E.1

The Companies utilize AMS data to review and act on inappropriate sales
practices via SPRT or a successor committee which meets at least 10 times per
year.  

Pass/Fail
 
            Standard 2.E.2

Proven serious agent misconduct is dealt with expeditiously when known to the
Companies.  

Pass/Fail
 
           
 
  Standard 2.E.3

All complaints clearly alleging agent misrepresentation of the product at the
point of sale are investigated.  

Pass/Fail
 
           
 
  Standard 2.E.4

Those agents investigated per Standard 2.E.2 and 2.E.3, and found to be
misrepresenting products at the point of sale are retrained or disciplined as
appropriate up to, and including, dismissal.  

Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 39



--------------------------------------------------------------------------------



 



              Required Action   Performance Standard   Tolerance
2.F: Hold field management, such as regional managers and above, accountable for
the actions of each agent under their supervision. Field management performance
assessment and overall compensation should contain a component that is tied to
such performance measures as the number of complaints received about sales
practices in the manager’s territory, the number of cancellations and
persistency of business written by the manager and his agents, and other actions
that may be indicators of the overall performance of that manager’s territory.
Incentives should also be developed which reward regional managers who
demonstrate effective accountability and management of their agents with respect
to compliance requirements and performance.
  Standard 2.F.1

The Companies annually evaluate Field Leaders based upon TTACC audit results and
the performance of agents within their respective territories. Performance
measurements include:    
   •  Complaint activity;
   •  Taken rates; and,
   •  Risk associated with agent debt.

These measurement standards identify Field Leaders requiring additional
oversight, as well as those demonstrating effective accountability and
performance.     Pass/Fail  

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 40



--------------------------------------------------------------------------------



 



              Required Action   Standard   Tolerance 3. CLAIMS HANDLING
             
 
  Standard 3.A.1        
3.A: The Company must identify and re-adjudicate any claims for which diagnosis
and CPT codes were altered because of the risk that the claim may not have been
paid correctly as a result of the code change. The Company must cease to alter
diagnosis and CPT codes submitted by providers on claims.
 

The Companies have identified claims in the claims sample selected as part of
the Multi-State exam for which diagnosis and CPT codes were refined by the
Companies which could have resulted in improper claims adjudication outcomes.
These claims were assessed to determine whether any improper claims
adjudications outcomes resulted from the refinement of diagnosis and CPT codes,
and were re-adjudicated based on this assessment, as appropriate.
   

10

%
 
           
 
  Standard 3.A.2

The Companies do not allow diagnosis or CPT codes submitted by providers on
claims to be altered by Company personnel.  

Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 41



--------------------------------------------------------------------------------



 



          Required Action   Standard   Tolerance
3.B: The Company must make changes to the claims adjudication system that will
allow them to enter an entire claim into their system as a single claim.
  Standard 3.B.1

For business not yet set up on or migrated to a new claims adjudication system
as described in Standard 3.B.2, the Companies’ claims adjudication system allows
an entire claim to be tracked and counted as a single claim unit for each bill
submitted and processed in the system, and the Companies require that each claim
is handled under a single claim identifier (“film number”).  

Pass/Fail
 
       
 
  Standard 3.B.2

As of 12/31/2009, the Companies enter claims for any products set up on a new
claims adjudication system as a unique single claim unit for each bill submitted
and process in the system under a single claim number.  

Pass/Fail
 
       
3.C: All claims must be adjudicated in a timely manner as required by statute or
rule in the appropriate jurisdiction based on claim submission location. All
delayed claims letters must include a reason for the delay. The Company’s
practice of pending claims while waiting for information on other claims must
cease.
  Standard 3.C.1

All claims are adjudicated in a timely manner as required by statute or rule in
the appropriate jurisdiction (including the tolerances provided in those
statutes or rules) based upon claim submission location. Where no tolerance
standards are promulgated in a particular jurisdiction, the NAIC Market
Regulation Handbook tolerance standard of 7% applies.  

Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 42



--------------------------------------------------------------------------------



 



              Required Action   Standard   Tolerance
 
  Standard 3.C.2

All delayed claim letters include the reason(s) for the delay and information
needed to complete processing.    

 7

%
 
           
 
  Standard 3.C.3

The Companies do not allow personnel to pend claims while waiting for
information on other unrelated claims. Each claim submission is handled
separately.    

7

%
 
           
3.D: All Explanation of Benefit forms must include the deductible information
pertinent to the claim.
  Standard 3.D.1

All EOB forms include the deductible information pertinent to the claim.    

7

%
 
           
3.E: The Company must perform independent routine and ongoing audits of claims
to determine adherence with the Claims Procedures Manual and applicable laws and
regulations. The results of such audits must be analyzed by compliance personnel
to identify trends and root causes of claim mishandling, areas for training
emphasis, and problem claim adjusters. Audits must result in action by the
Company to correct those areas found to be problematic or deficient.
  Standard 3.E.1

The Companies perform routine and ongoing audits of claims to determine
adherence with the Claims Procedures Manual and applicable laws and regulations.
These audits are conducted by claims department personnel independent of the
claims adjudication unit.

  •   The auditing program is such that each claims handler has at least one of
his or her claims audited monthly.
   

10

%

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 43



--------------------------------------------------------------------------------



 



          Required Action   Standard   Tolerance
 
  Standard 3.E.2

The Companies’ claims department audits are consistent across Companies and the
auditing program is evaluated and updated on an ongoing basis and at least
annually.  

Pass/Fail
 
       
 
  Standard 3.E.3

The results of the audits are analyzed quarterly by appropriate supervisory or
senior personnel to identify trends and root causes of claim mishandling, areas
for training emphasis, and problem claims adjusters.    
 
       
 
  The Companies can demonstrate that procedures are in place and followed for
appropriate response to problems identified through the claims handling audit
program, including retraining, discipline, or dismissal of claims handlers, as
appropriate.

The Companies can demonstrate follow-through on any identified need for change
from identification to action and resolution. Such follow-through includes
assessment of each change.   Pass/Fail
 
       
 
  Standard 3.E.4

The claims department’s auditing program includes random selection and auditing
of paid, pending and denied claims. The number of claims sampled is consistent
with the requirements of the NAIC Market Regulation Handbook.  

Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 44



--------------------------------------------------------------------------------



 



          Required Action   Standard   Tolerance 4. CLAIMS PROCEDURES MANUAL

 
       
The Company will develop and maintain a Claims Procedures Manual.
  Standard 4.1

   

  The Companies maintain a current Claims Procedures Manual.   Pass/Fail
 
       
 
  Standard 4.2

   
 
  The Companies are able to demonstrate that the Claims Procedures Manual is
evaluated and updated as appropriate, and at a minimum annually.    
 
    Pass/Fail
 
        5. IDENTIFICATION OF COMPANY

 
       
5.A: All claims should be adjudicated under the Company in which the claim is
being made.
  Standard 5.A.1

   

  All claims are adjudicated under the Company in which the claim is being made.
  7%

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 45



--------------------------------------------------------------------------------



 



              Required Action   Standard   Tolerance
5.B: Anytime a claim is denied, appropriate notification must be sent.
  Standard 5.B.1

Each Customer is notified any time a claim is denied. This includes situations
where a Customer has coverage under more than one of the Companies, and a
Company believes that the Customer’s claim may more appropriately or
successfully be made to another of the Companies. In that situation, the
Companies ensure that this information is clearly explained to the Customer and
correctly documented by the Company (or Companies) to which the claim is being
made.    

7

%
 
           
5.C: All claims must be documented correctly by being filed with the Company in
which the claim is being made.
  Standard 5.C.1

The Companies do not allow Company personnel to process a claim under a
different company or policy than that under which the claim has been made
without direct, clear explanation to the Customer and compliance with the above
requirements.    

7

%

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 46



--------------------------------------------------------------------------------



 



              Required Action   Standard   Tolerance
 
  Standard 5.C.2

Documentation in each Company’s file is such that a reviewer can determine from
the documentation:        
 
 
  •   The actions taken by the Company with regard to a claim;
       
 
 
  •   The status of the claim related to that Company; and
       
 
 
  •   If a Company has denied and closed a claim because coverage exists under
the Customer’s policy with another of the Companies, a reviewer can tell from
the first company’s documentation which Company’s records to search to find
subsequent developments on the claim.
    7 %
 
            6. TRANSPARENT RELATIONSHIPS WITH ASSOCIATIONS

 
           
The Company must provide sufficient transparency information based on the
complexity of the Company’s relationship with the associations and its own
affiliates. This includes:
  Standard 6.A.1

The Companies require that insurance payments and association payments are
received as two separate payments.        
 
           
6.A: The Company must change its procedures so that the insurance payments and
the association payments are received as two separate payments. The Company must
identify states in which the definition of premium includes all amounts
collected by the insurer, and must advise those states of the possibility that
the Company may need to amend premium tax filings. The Company must work with
the affected regulatory jurisdictions to correct prior year filing errors.
        10 %

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 47



--------------------------------------------------------------------------------



 



              Required Action   Standard   Tolerance
 
  Standard 6.A.2

The Companies are able to demonstrate that they have identified each state in
which the definition of premium includes all amounts collected by the insurer
and advised those states whether the Companies need to amend their premium tax
filings. The Companies can demonstrate follow-through with each applicable
state.  

Pass/Fail
 
           
6.B: The Company must disclose, with emphasis and clarity, to consumers and
policyholders the relationship between the Company and any associations it uses
for marketing products.
  Standard 6.B.1

The Companies disclose to Customers the relationship between each Company and
each association the Company utilizes for marketing products.    

10

%
 
           
6.C: The Company needs to clearly disclose to regulators how the Policy Fees and
the association New Member Admin Fees are allocated between the insurance
company and the associations. This will assist the Company in providing to the
regulators an accurate accounting for premium tax purposes and for the proper
accounting for premium refunds to insureds.
  Standard 6.C.1

The Companies record as revenue the policy fees collected on which they
correspondingly pay premium tax. The Companies do not record as revenue fees
payable to the association.    

10

%
 
           
 
  Standard 6.C.2

The Companies properly calculate and account for premium refunds to Customers
according to applicable Company policies, laws, rules, and regulations.    

10

%

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 48



--------------------------------------------------------------------------------



 



              Required Action   Standard   Tolerance
6.D: The Company needs to remain vigilant that its relationships with all
entities are cost effective and do not adversely impact the cost of insurance to
consumers/policyholders.
  Standard 6.D.1

The Companies evaluate the associations through which they sell products on an
annual basis to assess whether the reputation of the association , the fees
charged and the services offered make it an appropriate avenue for selling the
Companies’ products.  

Pass/Fail
 
            7. COMPLAINTS AND GRIEVANCES

 
           
For complaints and grievances to be handled appropriately, the Company must take
the following actions:
  Standard 7.A.1

All complaints, written and verbal, are recorded and logged in compliance with
applicable state laws and the Companies’ procedures.    

10

%
 
           
7.A: All complaints must be recorded and logged correctly in compliance with
states’ laws and the Company’s stated procedure.
           
 
           
7.B: The Company must ensure that all issues raised in a complaint/grievance are
acknowledged and investigated, finalized/disposed of in accordance with rules
and regulations, applicable statutes and contract language.
  Standard 7.B.1

All issues raised in a complaint or grievance, written or verbal, are
acknowledged, investigated and finalized / disposed of according to applicable
contract language, statutes, rules and regulations.    

10

%
 
           
7.C: The Company must comply with the timeliness of response and timeliness of
resolution of each complaint/grievance as required by applicable statutes, rules
and regulations.
  Standard 7.C.1

All complaints and grievances, written or verbal, are handled in compliance with
applicable statutes, rules, and regulations for timely responses and
resolutions.    

10

%

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 49



--------------------------------------------------------------------------------



 



              Required Action   Standard   Tolerance
7.D: The Company must identify those jurisdictions that have statutes or
regulations defining a grievance.
  Standard 7.D.1

The Companies have identified those jurisdictions that have statutes or
regulations defining a “grievance” and maintain state-specific procedures for
staff when handling grievances.
 

Pass/Fail
  1.   The Company must train appropriate personnel to identify grievances upon
receipt.
           
  2.   The Company must develop procedures for staff to follow when handling
grievances. These procedures must be state specific.
           
 
  Standard 7.D.2

The Companies can demonstrate that all appropriate staff is trained to identify
grievances upon receipt.    

10

%
 
           
 
  Standard 7.D.3

The Companies have written procedures in place for all appropriate staff to
follow when handling grievances. These procedures are consistent with
state-specific statutes, rules, and regulations governing grievances.  

Pass/Fail
 
           
7.E: The Company must request an agent statement for all complaints involving an
agent’s actions.
  Standard 7.E.1

The Companies’ procedures require that an agent’s statement must be requested
for all complaints and grievances involving an agent’s actions.    

10

%
 
           
7.F: The Company must improve its complaint handling controls and establish
strong oversight of the complaint handling process by:
  Standard 7.F.1

The Companies have prepared a report to regulators outlining their
complaint-related business practice reforms. The report includes documentation
to evidence and support the adequacy of such reforms.  

Pass/Fail
    1.    Preparation of a report to regulators which outlines the
complaint-related business practice reforms the Company has implemented to date
           

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 50



--------------------------------------------------------------------------------



 



              Required Action   Standard   Tolerance
which address the many concerns expressed in complaints. Included with the
report should be documentation to evidence and support the adequacy of such
reforms. This report can be used by regulators in developing a work plan for a
follow-up examination.
  Standard 7.F.2

The Complaint Action Team (or successor committee) maintains a tracking log for
identified issues. The Companies have established procedures to ensure that
there is ownership and accountability and procedures to monitor and ensure
appropriate follow-through.  

Pass/Fail
   2.   Creation of a tracking log for issues forwarded to the Complaint Action
Team and establishing a procedure to ensure that there is ownership and
accountability for the process.
           
 
            8. CANCELLATION, NON-RENEWAL AND DISCONTINUANCE NOTICES

 
           
Cancellation, non-renewal and discontinuance notices must be handled
consistently for all policies and must comply with policy provisions and state
laws. This includes information about the availability of a grace period
provided to the insured and other parties to the contract.
  Standard 8.1

Cancellation, non-renewal and discontinuance notices are handled consistently
for all policies and payment methods.
   

10

%
 
  Standard 8.2

The Companies’ practices regarding cancellation, non-renewal and discontinuance
notices are compliant with policy provisions and state laws.    

10

%
 
           
 
  Standard 8.3

Notification about the availability of a grace period for payment of premiums is
consistent across all certificate holders.    

10

%

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 51



--------------------------------------------------------------------------------



 



          Required Action   Standard   Tolerance 9. COMPLIANCE PROGRAM

 
       
The Company must centralize the compliance program to promote consistency in all
business units. The Company’s adherence to its Compliance Plan and compliance
program enhancements must be independently evaluated at periodic intervals and
should be re-examined in the next 12 to 18 months. The Company must inform
regulators on a timely and periodic basis concerning the program’s enhancements
and changes to its compliance procedures.
  Standard 9.1

The Companies’ Chief Compliance Officer manages a team of professionals which is
charged with the responsibility for providing compliance guidance to the
managers, employees and agents of the Companies, including the following:


  •   Research and communicate regarding new laws and regulations, including
mandates, applicable to the business of the Companies;
  •   Participate as an advisor to the committees and work groups throughout the
Companies;
  •   Develop internal policies and procedures when appropriate and maintain
them as necessary to comply with current regulatory requirements;
  •   Advise Senior Management regarding compliance risks

The Compliance team will have oversight responsibilities for all compliance
related activities throughout the Companies, including:
     
 
 
  •   Oversee a complaints unit to monitor timely and thorough responses and
follow through on common issues or trends;
   
 
 
  •   Oversee a special investigations unit regarding fraud, waste, and abuse;
   
 
 
  •   Oversee market conduct examination activities;
   

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 52



--------------------------------------------------------------------------------



 



          Required Action   Standard   Tolerance
 
 
  •   Serve as Compliance liaison to external regulatory bodies; and
   
 
 
  •   oversee advertising.
   
 
       
 
  Standard 9.2

The Companies’ compliance program is judged by the Standards for Performance
Measurement as set forth in this Attachment C and has been independently
evaluated at periodic intervals.  

Pass/Fail
 
       
 
  Standard 9.3

The Companies inform regulators concerning the program enhancements and changes
to their compliance procedures via the semi-annual reports outlined in the
Regulatory Settlement Agreement.  

Pass/Fail
 
        10. SEPARATE FINANCIAL INFORMATION FOR PDA AND SDA

 
       
The Company should prepare separate financial information of PDA and SDA on an
annual basis and have it available to domestic regulators upon request.
  Standard 10.1

Financial information for HealthMarkets’ wholly-owned subsidiaries Performance
Driven Awards, Inc. (“PDA”) and Success Driven Awards, Inc. (“SDA”) is prepared,
separate from the parent entity, and is available to domestic regulators upon
request.  

Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 53



--------------------------------------------------------------------------------



 



          Required Action   Standard   Tolerance 11. ACCOUNTING SUPPORT FOR
TREATMENT OF AGENTS’ STOCK BENEFIT MATCH

 
       
The Company should provide to regulators authoritative accounting support for
its treatment of the agent’s stock benefit match.
  Standard 11.1

SDA and PDA, which are non-owned affiliates of the Companies, account for the
stock matching benefit program. The accounting for the stock matching benefit
paid to agents and field service representatives for the respective associations
under the agent stock plan complies with generally accepted accounting
principles.  

Pass/Fail
 
        12. PROVIDING REQUESTED COPY OF OUTSIDE CONSULTING REPORT

 
       
The Company must provide a copy of the consultant’s report or an overview of the
report for review by the regulators.
  Standard 12.1

The Companies have provided the Examiners with an overview of the outside
consultant’s report.  

Pass/Fail
 
        13. REPORT TO REGULATORS OUTLINING ALL CHANGES

 
       
The Company must prepare a report to regulators outlining precisely by
examination area all business reforms, improvements and changes to policies and
procedures implemented through current date.
  Standard 13.1

The Companies have prepared the report to regulators outlining changes, as
requested.  

Pass/Fail

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 54



--------------------------------------------------------------------------------



 



ATTACHMENT D
Required Reports and Monitoring
1. Reports
     The Companies will provide semi-annual reports to the Commissioner of
Washington State. These semi-annual reports will be in the format demonstrated
in the attached table, based directly upon the Standards for Performance
Measurement specified in Attachment C to this Agreement. In the third column of
the reports, the Companies will state whether the standard set forth in the
second column is met or not met. In the fourth column, “Comments”, the Companies
will provide the evidence supporting the conclusion that the standard is met.
Where applicable, the Companies will indicate dates where criteria was met, such
as dates training was provided to the agent force or new materials were
implemented, and provide verifying documentation upon request of the Monitoring
Regulators. If the standard is not met, the Companies will set forth in the
fourth column the status of their work toward meeting the standard. This
information will include expected dates for completion of remaining work toward
meeting the standard.
     The semi-annual reports will include attachments showing complete,
jurisdiction-specific summary results of all required monitoring. The results
may be in the format in which they are routinely used by the Companies, or
another format as desired by the Companies, so long as the format is
understandable and useful to the Monitoring Regulators in evaluating the
results. If a majority of the Monitoring Regulators agree that the format in
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 55



--------------------------------------------------------------------------------



 



which the monitoring results are presented is not understandable and useful, the
Companies will provide the results in a format which is mutually agreeable to
the Companies and the Monitoring Regulators.
  2. Report Due Dates
     The first report will be due the later of 90 days after the Effective Date
of the Agreement or August 14, 2008, whichever date is later, and will cover the
period of January 1, 2008 through June 30, 2008. Thereafter, reports will be due
as follows:

          Period Covered   Due Date
July 1, 2008 through December 31, 2008
  February 14, 2009
January 1, 2009 through June 30, 2009
  August 14, 2009
July 1, 2009 through December 31, 2009
  February 14, 2010

  3. Report Format
     The reports submitted to the Monitoring States on the schedule described in
Section 2 will be in table form and will include the following:

  •   The Required Action as described and set forth in Attachment C of this
Agreement.     •   Each Performance Standard as set forth in Attachment C of
this Agreement.     •   The Tolerance Level as set forth in Attachment C of this
Agreement.     •   The Status of the each Performance Standard as set forth in
Attachment C of this Agreement.

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 56



--------------------------------------------------------------------------------



 



  •   Company Comments about the current status of the Performance Standard as
set forth in Attachment C of this Agreement.     •   A list of the Evidence to
support the Status of the Performance Standard as set forth in Attachment C of
this Agreement.

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 57



--------------------------------------------------------------------------------



 



ATTACHMENT E
Penalty for Failure to Perform
     1. Definition: It is expected that the Companies will be in compliance with
each of the standards in the Standards for Performance Measurement (“SPM”) by
the time of the follow-up examination by the Monitoring Regulators set forth in
Section G.4. of the Agreement. If, at that time, the Monitoring Regulators find
that the Companies have not fully met each of the standards set forth in
Attachment C, the Companies will pay the penalty to the Signatory Regulators as
set forth in Section E.2. of the Agreement as calculated on this Attachment E.
     2. Calculation of Penalty: The total possible penalty for failure to
perform is $10,000,000 (Ten Million Dollars). The amount of the total possible
penalty that is to be imposed will be calculated by the Monitoring Regulators
based on the following table. Each section of the SPM has been assigned a
weighted percentage of the total possible penalty that may be imposed for
failure to meet the standards of that section. The weighted percentages are as
follows:

              Weighted Percentage of Required Action   Penalty
Agent Training
    25 %
Agent Oversight
    25 %
Claims Handling
    8 %
Claims Procedures Manual
    8 %
Identification of Company
    2 %
Transparent Relationships with Associations
    10 %
Complaints And Grievances
    10 %
Cancellation, Non — Renewal And Discontinuance Notices
    2 %
Compliance Program
    4 %
Separate Financial Information For PDA & SDA
    2 %
Accounting Support for Treatment of Agents’ Stock Benefit Match
    2 %
Providing Requested Copy of Outside Consulting Report
    1 %
Report to Regulators Outlining All Changes
    1 %

IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 58



--------------------------------------------------------------------------------



 



     (a) Failure to meet all of the standards in a section will result in
imposition of the entire weighted percentage of the penalty for that section.
For example, failure to meet all of the standards in the Agent Training section
of the SPM will result in imposition of 25% of the penalty, or $2,500,000 (Two
Million, Five-Hundred Thousand Dollars). The penalty will not be reduced even if
some of the standards in the applicable section of the SPM are met. If all
standards in the section are met, none of the penalty assigned to that section
will be imposed. If one or more standards are not met, all of the penalty
assigned to that section will be imposed.
     (b) The Monitoring Regulators will add all weighted percentages of penalty
for each section of the SPM, if any, that has not been fully met. This sum will
be the total penalty for failure to perform to be imposed. This sum will be
payable to the Signatory Regulators by the Companies within 30 days after
notification that the penalty for failure to perform is to be imposed.
     3. Pro Rata State Allocation of Penalty: The Pro Rata State Allocation of
Penalty for Failure to Perform will be calculated in the same manner as the Pro
Rata State Allocation of Monetary Penalty. That calculation is set forth in
Attachment B to the Agreement. This means that each Signatory Regulator will
receive the same percentage of any imposed Penalty for Failure to Perform that
it received of the Monetary Penalty.
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 59



--------------------------------------------------------------------------------



 



PROPOSED ATTACHMENT F
SAMPLE NOTICE TO BE MAILED TO INSUREDS BY COMPANY
Date
Name
Address
Policy/Certificate Number(s)
Dear Named Insured:
Thank you for choosing The MEGA Life and Health Insurance Company (MEGA) for
your medical insurance needs.
Have you ever had questions about your policy? Questions such as “Am I covered
for doctor visits?”, “Do I have coverage for emergency care?”, “Am I covered for
hospital stays?” or “What is my deductible?”
We have a new service that will help you better understand and get the most out
of your coverage with MEGA. We would like to answer any questions you may have
regarding your coverage or, at your request, explain your current coverage. We
can also provide you with a copy of your policy/certificate at your request.
A special customer service representative is ready to assist you from
8 a.m. to 5 p.m., Monday through Friday at (800) 527-2845.
You may also contact us by sending an email via www.megainsurance.com.
If you believe you have additional coverage needs or if you believe your
coverage needs have changed, we will be happy to explain the variety of
coverages MEGA has to offer in your state. You will not be referred to or
contacted by an insurance agent unless you specifically request to have one
contact you.
You are also encouraged to visit our website, www.megainsurance.com, for further
information about MEGA and our products and services.
We appreciate your business and welcome the continued opportunity to assist you
with your medical insurance needs.
Sincerely,
IN THE MATTER OF THE MARKET CONDUCT EXAMINATION OF THE MEGA LIFE AND HEALTH
INSURANCE COMPANY, MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE, AND
THE CHESAPEAKE LIFE INSURANCE COMPANY REGULATORY SETTLEMENT AGREEMENT

Page 60